DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed June 15, 2022 has been entered.  Claims 1 and 3-6 are currently amended. Claims 10-14 have been canceled.  Claim 15 is new.  Claims 1-9 and 15 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the letter “τ” is utilized to describe the mean residence time. In view of the amendment to claim 1, it is not clear whether the same or a different residence is necessarily in view.  Appropriate correction and clarification is required.
The other claims are rejected as dependent claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (WO 2016/124617) in view of Dussillols et al. (US 2015/0158960), Farguharson et al. (US 5,062,713), Butler (The Influence of Extruder Residence Time Distribution on Polymer Degradation) and/or Lepschi (Determining the Residence Time Distribution of Various Screw Elements in a co-rotating Twin Screw Extruder by Means of Fluorescence Spectroscopy).
Regarding claim 1, Bergman et al. teach the basic claimed process for removal of volatile components from an olefin polymer (page 5, line 6 – page 7, line 10) the process carried out in an extruder comprising at least one vacuum degassing zone (page 15, line 17-page 16, line 6) comprising introducing a stream of an olefin polymer into the extruder (page 3, line 4 – page 4, line 19); extruding the olefin polymer in the extruder at a temperature which is higher than the melting temperature of the olefin polymer but lower than the decomposition temperature of the olefin polymer, thereby producing an olefin polymer melt having reduced amount of volatile components (page 3, line 4 – page 4, line 19; page 11, lines 16-24; page 15, line 17 – page 16, line 6; page 14, line 25 – page 15, line 11; page 26, lines 9-22). Additionally, Bergman et al. teach the melt is passed through a die zone to a pelletizer for pelletizing the olefin polymer (page 11, lines 8-10; page 16, lines 15-19).  Bergman et al. disclose the residence time within the extruder (page 12, lines 10-15; page 15, lines 11-17; e.g. more than 30 seconds, such as within the range of 30 to 60 seconds in the melting and mixing zone, and less than 30 seconds in the feed zone), but do not teach the process has a residence time distribution broadness in the range of 800 to 4000 as set forth in the claim.
However, Dussillols et al. teach an analogous method wherein the residence time distribution broadness is modeled (paragraphs [0211]-[0216]) and wherein, when the residence times of Bergman et al. are employed in the model, the broadness values are within or overlap the claimed range.  Further, each of Farguharson et al. (col. 1, lines 12-21; col. 6, lines 16-32), Butler (entire document, in particular Figures 7-14) and Lepschi (entire document Abstract; Introduction) provide analogous teaching wherein the residence time distribution is disclosed to be a result effective variable in extrusion (e.g. Lepschi discloses the residence time distribution impacts mixing ability; Butler discloses the residence time distribution impacts polymer degradation; and Farguharson et al. disclose the residence time distribution is controlled to ensure optimum extruder performance).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergman et al. with the secondary references, either alone or taken together, and to have controlled the process in order to achieve a residence time distribution broadness within the claimed range.  Dussillols et al. suggest such a value (i.e. in view of the Bergman et al. residence time) is effective for analogous extrusion processes and each of the other secondary references make clear that the residence time distribution is a result effective variable that would have been readily optimized to achieve a desired extrusion product result (see MPEP 2144.05 B). Further, based upon the teaching of the secondary references one having ordinary skill in the art would have found it obvious to experiment to achieve another workable product or process (KSR rationale).   
As to claim 2, the combination as cited above suggests controlling the extruder speed as may be required to achieve a desired residence time and/or residence time distribution.  The speed of the extruder impacts both the residence time and the distribution and would have been optimized as set forth above to achieve a desired result.
As to claim 3, Bergman et al. suggest a mean residence time that overlaps or is sufficiently close to the claimed range (page 12, lines 10-15; page 15, lines 11-17). Similar to the discussion above, one having ordinary skill in the art would have determined the residence time through routine experimentation to achieve a desired result.
As to claims 4, 5, and 15 Bergman et al. disclose olefin polymers as claimed (page 5, line 6 – page 7, line 10; page 6, lines 16-20 recites an elastomeric material phase.  Further, the ethylene alpha olefin copolymers or the propylene alpha olefin copolymers cited on page 5, line 6 – page 7, line 10 are generally understood to be or suggest plastomers to the ordinarily skilled artisan).
As to claim 6, Bergman et al. disclose the extruder further comprises a stripping zone (page 11, lines 24-28; page 16, lines 7-12).
As to claim 7, Bergman et al. disclose the extruder is a single screw or a twin-screw extruder (page 11, lines 1-8).
As to claim 8, Bergman et al. disclose the resulting olefin polymer has a VOC content that overlaps the claimed range (page 19, lines 20-26).
As to claim 9, Bergman et al. teach the temperature is within or overlaps the claimed range (page 14, line 25 – page 15, line 11; page 26, lines 9-22).    

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (WO 2016/124617) in view of Dussillols et al. (US 2015/0158960), Farguharson et al. (US 5,062,713), Butler (The Influence of Extruder Residence Time Distribution on Polymer Degradation) and/or Lepschi (Determining the Residence Time Distribution of Various Screw Elements in a co-rotating Twin Screw Extruder by Means of Fluorescence Spectroscopy), as applied to claims 1-9 and 15 above, and further in view of Nagtzaam et al. (US 4,686,279).  Note: this is an alternative rejection of claims 2 and 3.
As to claims 2 and 3, the combination teaches the method set forth above.  Alternatively, Nagtzaam et al. provide additional teaching wherein the speed of the extruder, and therefore the residence time in the extruder as well, are controlled as required to achieve a desired amount of devolatilization (col. 2, line 41-col. 3, line 2; col. 4, lines 25-65; col. 5, lines 1-5; col. 7, lines 7-24).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergman et al. and Nagtzaam et al. and to have controlled the extruder speed and/or residence time in the method of Bergman et al., as suggested by Nagtzaam et al., for the purpose, as suggested by Nagtzaam et al., of achieving a desired degree of volatile removal.  Nagtzaam et al. make clear that the extruder speed impacts the results of the removal of the volatile material.  As such, the extruder speed is a result effective variable that would have been readily optimized to achieve a desired/optimized amount of volatile material removal.  

Response to Arguments
	Applicant’s arguments filed June 15, 2022 have been fully considered, but they are not persuasive. As an initial matter, applicant argues that the “present claims are directed to a process for removal of volatile components from readily formed olefin polymers like 1-octene and hexane (see examples pg. 12-13 of the application), and not with removal of volatiles formed in the extruder during reaction”.  This argument is not persuasive.  As set forth above, Bergman teaches the basic claimed process.  The argument is not fully commensurate in scope with the claim language because the scope of the claim is not limited as argued. A process that includes the removal of volatiles formed in an extruder during reaction is understood to remain applicable under a reasonable interpretation of the claim.
	Applicant argues that Bergman teaches shorter residence times in the extruder and that because of this the claimed residence time distributions broadness of 800-4000 cannot be achieved.  To support this, applicant provides evidence that with a mean residence time of 33 seconds the residence time distribution is 119.  This argument is not persuasive.  The examiner appreciates the inclusion of the graphs and the calculation.  However, a mean residence time of 33 seconds does not fully capture the residence time teaching set forth in Bergman. The residence time in the extruder of Bergman includes the residence time in the feed zone, the melting and mixing zone, and the die zone.  Bergman teaches the residence time in the feed zone can be as high as 30 seconds (page 12, lines 18-23), the residence time in the melting and mixing zone can be as high as 60 seconds (page 15, lines 14-17). Bergman does not specify the residence time in the die zone, but this is not a negligible amount of time.  As such, Bergman teaches a residence time of up to 90 seconds in the feed, melting, and mixing zone with some additional time spent in the die zone (e.g. at least several seconds, such as 5-10 seconds would be reasonable).  Accordingly, the teaching of Bergman suggests residence times that are near the 100 seconds lower limit set forth in claim 3. From this, it is understood that the residence time distribution broadness set forth in claim 1, whose scope is necessarily broader than claim 3, can be achieved by the method of Bergman.  As applicant recognizes in the arguments, it generally follows that “increased residence time results in increased residence time distribution broadness” (page 8 of the June 15, 2022 REMARKS). Since the residence time set forth in the rejection reasonably corresponds to the residence time set forth in the instant claims, it follows that residence time distribution broadness also is reasonably suggested.  As just discussed, Bergman teaches a residence time up to about 100 seconds.  Further, the secondary references utilized in the rejection of claim 1 establish that the residence time distribution broadness is a result effective variable in extrusion processes that would have been readily optimized.  Further still, in view of the fact that “increased residence time results in increased residence time distribution broadness” it follows that since Nagtzaam et al., in the alternative rejection of claims 2 and 3, teach optimizing residence time in the extruder to achieve a desired amount of devolatilization the residence time distribution broadness will also be optimized as a result of optimizing the residence time.  For each of these reasons, it is submitted that the claims would need to be further amended to overcome the prima facie case of obviousness.
	As to the teaching of Dussillols, applicant argues that the teaching of Dussilols is not applicable to the extrusion process of Bergman based upon the differences between the methods (e.g. different functions, different residence times).  As an initial matter, the examiner agrees that the applicability of Dussillols has its limits.  However, the rejection and reliance upon Dussilols is attempting to establish that the mathematical modeling of residence time distribution variance/broadness in extrusion/reactions systems (paragraphs [0067], [0211]-[0216]) is known in the art and that from this knowledge one having ordinary skill in the art would have readily determined an appropriate or suitable variance/broadness for a particular extrusion application. The examiner does not, for example, have access to prior art extrusion modeling software.  As set forth in the discussion above, Bergman teaches residence times close to the value set forth in dependent claim 3 (which is necessarily narrower than the scope of claim 1) and the secondary references further establish that the residence time distribution is a result effective variable that would have been readily optimized to achieve a desired extrusion product result (see MPEP 2144.05 B). Further, based upon the teaching of the secondary references one having ordinary skill in the art would have found it obvious to experiment to achieve another workable product or process (KSR rationale).  In the rejection of claims 2 and 3, Nagtzaam et al. teach optimizing residence time in the extruder to achieve a desired amount of devolatilization and this means the residence time distribution broadness will also be optimized in that context.
	Applicant argues that the residence time distribution broadness within the claimed range corresponds to a VOC content of less than 65 ppm and that values of less than 100 seconds lead to a VOC content of 84 ppm and 76 ppm.  This argument is not persuasive.  As an initial matter, claim 1 does require a particular VOC content.  Further, Bergman teaches that values of less than 100 ppm can be achieved (page 19, lines 20-26).  Further still, it is noted that the cited values of 84 ppm and 76 ppm are values that appear to have been achieved without the use of a stripping zone/agent. Based on the disclosure (e.g. a comparison of IE1 and IE1* and IE2 and IE2*), it appears that these comparative example values of 76 ppm and 84 ppm would also have a VOC content of less than 65 ppm if a stripping zone/agent was utilized.  The claim remains open to additional process steps and does not require, for example, that a VOC content of less than 65 ppm is achieved without the use of a stripping zone/agent.  
	Applicant argues that the secondary references optimize residence time distribution broadness for reasons other than impacting VOC content.  This argument is not persuasive.  The secondary reference establish that the residence time distribution is a result effective variable that would have been readily optimized to achieve a desired extrusion product result (see MPEP 2144.05 B). While applicant may have recognized another reason for optimizing the distribution, this the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Further, in view of applicant’s acknowledgment that “increased residence time results in increased residence time distribution broadness” it follows that since Bergman suggests times close to 100 seconds (which is not required in claim 1), and Nagtzaam teaches in the rejection of claims 2 and 3 that the residence time in the extruder is to be optimized to achieve a desired devolatilization result, the prior art as set forth in the rejection above renders the claims prima facie obvious.
	Bergman teaches the basic claimed process and discloses that the residence time, at its upper limit, can approach values close to 100 seconds (e.g. 90 seconds + the time in the die zone).  Further, claim 1 remains open to lengths of time that are less than 100 seconds.  Further still, Bergman teaches that a VOC content of less than 100 ppm can be achieved by the process.  Claim 1 is not limited to values of less than 65 ppm where the VOC content of less than 65 ppm is achieved even without a stripping agent/zone.  The applied prior art teaches residence time values close to 100 seconds in the extruder, that the distribution broadness is a variable to be optimized, and that the residence time in the extruder is also a variable to be optimized for effective devolatilization (utilized in the rejection of claims 2 and 3 and in that context the distribution broadness would also be optimized).  Claim 1 is not understood to be commensurate in scope with any apparent assertion of new or unexpected results (e.g. a combination of claims 3, 5 and 8 where the less than 65 ppm VOC content is achieved even without the use of a stripping zone/agent).  The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742